Citation Nr: 1811943	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A hearing was held in August 2017 by means of video conferencing equipment with the Veteran in Huntington, West Virginia, before the undersigned Veterans Law Judge, sitting in Washington, DC, and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a back disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's claim for service connection for a back disability in an August 1996 rating decision; the Veteran did not submit new and material evidence within one year of that decision or submit a timely notice of disagreement.

2. The August 1996 rating decision is final.

3. Since August 1996, the Veteran has submitted new and material evidence in support of his claim for service connection for a back disability.


CONCLUSIONS OF LAW

1. The August 1996 rating decision that denied service connection for a back disability is final.  38 U.S.C. § 7104 (b) (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

2. New and material evidence having been received, the claim for service connection for a back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In August 1996, the RO denied service connection for a back disability, finding that there was no evidence establishing a link between service and the disability.  Since August 1996, the Veteran has presented evidence of a new back diagnosis.  He has also provided an opinion linking his current disability with service.  Accordingly, the Board finds that new and material evidence has been submitted and that the claim must be reopened for consideration on the merits.


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened and to this extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a back disability.  Treatment records show that the Veteran was involved in a motor vehicle accident during service and received treatment from a chiropractor in 1993.  In an April 1993 letter, the chiropractor indicated that the Veteran had received the maximum benefit from treatment but that the possibility of recurrence of symptoms should not be overlooked.  Service treatment records show complaints of back pain in July 1995.  During an August 1996 VA examination, the Veteran reported pain during range of motion testing of the spine.  The examiner found no current diagnosis but stated that the Veteran had a history of low back pain, possibly secondary to congenital abnormalities of the lumbar spine.  The radiology report indicates that the Veteran had spina bifida occulta and slight sclerosis of the articular margins of the lowermost apophyseal joint on the right which is between L5 and L6.  The radiologist stated that whether the condition was due to degenerative joint disease or not was uncertain.  

Under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Notably, the service entrance examination and report of medical history, which were completed in February 1989, do not indicate abnormalities of the spine.  Therefore, the presumption of soundness attaches.

To rebut the presumption of soundness, VA must show not only that a condition clearly and unmistakably pre-existed service, but also that the pre-existing disease or injury was clearly and unmistakably not aggravated by service to deny service connection when the presumption of soundness attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096. 

Given the foregoing, the Board finds that a remand is necessary to determine whether the Veteran clearly and unmistakably had a back disability prior to service and if so, whether the evidence clearly and unmistakably shows that the disability was not aggravated during service.

The Board also notes that a March 2014 treatment record indicates that the Veteran's spine disability has been aggravated by his service-connected left upper extremity disability.  The Veteran had a VA examination in December 2013.  The examiner did not address whether the service-connected left upper extremity disability has aggravated the spine disability.  Therefore, on remand, the examination must address aggravation.

Finally, the Veteran seeks service connection for tinnitus.  Treatment records show a current diagnosis and the Veteran has testified that he has had tinnitus since service.  A treatment record indicates that his tinnitus is more likely that not from chronic exposure to loud noises while in the Air Force.  However, the provider does not indicate review of the claims file or provide a rationale in support of the opinion.  Notably, the Veteran has not had a VA examination for this matter.  Thus, a remand is necessary to allow for the scheduling of a VA examination to determine the nature and etiology of his tinnitus.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.  All efforts to obtain additional evidence must be documented in the electronic record. 

2. Schedule the Veteran for a VA examination for the spine.  The examiner should be provided access to the electronic claims file and he or she should indicate review of the claims file in the examination report.  All necessary testing must be conducted.

The examiner is requested to provide an opinion as to the following questions:

(a) Does the Veteran have a disability of the spine that clearly and unmistakably (i.e. to the highest degree of medical certainty/it's undebatable) pre-existed the Veteran's military service?  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

(b) If (a) is answered yes, offer an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatable) that the Veteran's preexisting spine disorder was not aggravated by service (i.e., did not undergo an increase in severity or, if so, any such increase was due to the natural progression of the condition).  If answered in the affirmative, the examiner must provide a discussion of any such evidence.

(c) If either (a) or (b) is answered no, presuming the Veteran sound at service entrance, offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current spine disability manifested during or is otherwise etiologically related to his period of active service.

The examiner must address the Veteran's treatment during service as a result of the motor vehicle accident in 1993, his complaint of low back pain in 1995, the radiology report from 1996 indicating possible degenerative joint disease, the May 2017 letter from his chiropractor, and the Veteran's lay statements.

(d) If the above are answered no, offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that any current spine disability is due to or has been aggravated (permanently worsened) by his service-connected left upper extremity disability.

The examiner must consider the May 2017 letter from the Veteran's chiropractor, the opinions noted in VA treatment records dated in March 2014, and the Veteran's lay statements.

The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for a VA audiology examination.  The examiner should be provided access to the electronic claims file and he or she should indicate review of the claims file in the examination report.  All necessary testing must be conducted.

The examiner must offer an opinion as to whether is it at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus is related to service.

The examiner should address the Veteran's lay statements and testimony provided on this matter as well as the March 2014 VA treatment record discussing the etiology of his tinnitus.

The examiner is reminded that a negative opinion may not be based solely on a lack of documented treatment or diagnosis during service or within any applicable presumptive period.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


